UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1212


CALVIN EARL BROWN,

                Plaintiff - Appellant,

          v.

SEARS   HOLDING   MANAGEMENT  CORPORATION,   d/b/a  Kmart
Corporation #7080; THOMAS M. COLCLOUGH, Director US EEOC,
Raleigh Area Office; STEVE DOOLEY; RAJENONAKYMAR PATEL;
JAYESH PATEL,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever, III,
Chief District Judge. (4:14-cv-00033-D)


Submitted:   May 18, 2016                  Decided:   May 20, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Earl Brown, Appellant Pro Se. Paul S. Holscher, JACKSON
LEWIS PC, Raleigh, North Carolina, David A. Hughes, JACKSON
LEWIS PC, Atlanta, Georgia; Roberto Francisco Ramirez, Assistant
United States Attorney, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Calvin     Earl    Brown   appeals       the     district    court’s     order

denying   his   second    motion    to   reconsider      the     court’s    earlier

order     denying       his     civil        action     alleging      employment

discrimination.        We have reviewed the record and find no abuse

of discretion by the district court.                See Werner v. Carbo, 731
F.2d 204, 206 (4th Cir. 1984) (noting review standard for Fed.

R. Civ. P. 60(b) denial). *        Accordingly, we deny leave to proceed

in forma pauperis and dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       DISMISSED




     * Because Brown’s motion to reconsider was filed greater
than 28 days after the district court’s order dismissing his
civil action, the district court’s review was under Fed. R. Civ.
P. 60(b). See Fed. R. Civ. P. 59(e).



                                         2